17-3633(L)
In re: Application of Apostolos Mangouras


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                            August Term 2018

              (Argued: September 25, 2018              Decided: November 9, 2020)

                                    Nos. 17-3633, 19-100, 19-186

                           ––––––––––––––––––––––––––––––––––––

                                      APOSTOLOS MANGOURAS

                                Petitioner-Appellee-Cross-Appellant

                                                  -v.-

  SQUIRE PATTON BOGGS, BRIAN DOUGLAS STARER, ESQ., C.R. CUSHING & CO. INC,
                           CHARLES R. CUSHING

                             Respondents-Appellants-Cross-Appellees

                           ––––––––––––––––––––––––––––––––––––

Before:          LIVINGSTON, Chief Judge, LEVAL and WESLEY, Circuit Judges.

      Respondents-Appellants-Cross-Appellees Brian D. Starer, Squire Patton
Boggs, Charles R. Cushing, and C.R. Cushing & Co. Inc appeal from an order of
the U.S. District Court for the Southern District of New York (Castel, J.), which
granted an application for discovery in aid of a foreign proceeding under 28 U.S.C.
§ 1782 brought by Petitioner-Appellee-Cross-Appellant Apostolos Mangouras.
The application stems from a complex web of litigation that ensued following the
2002 sinking of the oil tanker Prestige, captained by Mangouras, off the coast of


                                                   1
Spain. Mangouras cross-appeals, arguing that the district court should have
refrained from entering final judgment and instead maintained the case on its
active docket to facilitate further uses of the discovery materials. We conclude
that Mangouras’s cross-appeal, unlike Respondents’ appeal, no longer presents a
live case or controversy and is therefore moot. We further conclude that the
district court erred by failing to conduct a choice-of-law analysis with respect to
applicable privileges and in analyzing whether one of the proceedings cited by
Mangouras as a basis for his application was within reasonable contemplation,
necessitating vacatur and remand of the judgment below. Accordingly, we
DISMISS Mangouras’s cross-appeal as moot, VACATE the judgment of the district
court, and REMAND for further proceedings consistent with this opinion.

FOR PETITIONER-APPELLEE-               THOMAS L. TISDALE (Timothy Nast, on the
CROSS-APPELLANT:                       brief), Tisdale Law Offices, LLC, New York,
                                       NY.

FOR RESPONDENTS-APPELLANTS-            PIERRE H. BERGERON (Steven A. Delchin,
CROSS-APPELLEES:                       Victor Genecin, Alice DeJuvigny Colarossi,
                                       Lauren Kuley, on the brief), Squire Patton
                                       Boggs (US) LLP, Cincinnati, OH; Cleveland,
                                       OH; and New York, NY.

DEBRA ANN LIVINGSTON, Chief Judge:

      The 2002 sinking of the oil tanker Prestige off the coast of Spain spawned a

complex web of litigation, including a civil action brought by Spain in the U.S.

District Court for the Southern District of New York against the vessel

classification society that certified the ship (the “New York Action”) and a criminal

trial of the ship’s captain, Petitioner-Appellee-Cross-Appellant Apostolos

Mangouras (“Mangouras”), conducted in Spain.           At issue in this case is an



                                         2
application for discovery in aid of foreign proceedings under 28 U.S.C. § 1782 filed

by Mangouras in 2017, which sought documents for a proceeding Mangouras

sought to institute before the European Court of Human Rights (“ECtHR”)

stemming from the criminal trial, as well as for potential privately-instituted

criminal actions in Spain against three witnesses in the earlier proceedings.

Mangouras sought the discovery from Respondents-Appellees-Cross-Appellants,

including attorney Brian D. Starer (“Starer”) and his law firm, Squire Patton Boggs,

who represented Spain in the New York Action (the “Squire Respondents”), 1 as

well as from naval architects Charles R. Cushing and his firm, C.R. Cushing & Co.,

who had inspected the wreckage of the Prestige and served as expert witnesses in

both proceedings (the “Cushing Respondents”) (together, “Respondents”).

      On appeal, Respondents challenge the October 30, 2017 memorandum and

order of the district court (Castel, J.) granting discovery, as well as the court’s

December 10, 2018 entry of final judgment following additional proceedings

addressing open issues of privilege. Mangouras cross-appeals, arguing that the

district court erred by entering final judgment rather than maintaining the case on




      1Starer’s prior law firm, Holland & Knight LLP, was also named as a respondent
in Mangouras’s application, but is not a participant in this appeal.


                                         3
its active docket to facilitate the use of the discovery in future foreign proceedings.

For the reasons stated below, we conclude that Mangouras’s cross-appeal, unlike

Respondents’ appeal, no longer presents a live case or controversy and is therefore

moot. We further conclude that the district court erred by failing to conduct a

choice-of-law analysis with respect to applicable privileges and in analyzing

whether one of the proceedings cited by Mangouras as a basis for his application

was within reasonable contemplation, necessitating vacatur and remand of the

judgment below. Accordingly, we DISMISS Mangouras’s cross-appeal as moot,

VACATE the judgment of the district court, and REMAND for further proceedings

consistent with this opinion.

                                  BACKGROUND

                                           I

      In November 2002, amid severe weather, the Prestige sank off the coast of

Spain, releasing its cargo of approximately 76,972 metric tons of fuel into coastal

waters. The resulting environmental damage was severe, with an economic and

industrial impact estimated at over 4.4 billion Euros. Whether the Prestige had

structural defects at the time of the incident, and whether Mangouras, as the




                                          4
vessel’s captain, had knowledge of any such defects, has remained hotly in

dispute.

      “[L]ong and tortuous litigation” has ensued ever since. Mare Shipping Inc.

v. Squire Sanders (US) LLP, 574 F. App’x 6, 7 (2d Cir. 2014).         In 2003, Spain,

represented by the Squire Respondents, initiated the New York Action, bringing

suit in the U.S. District Court for the Southern District of New York against the

American Bureau of Shipping (“ABS”), the classification society that had certified

the Prestige, on the basis that ABS acted recklessly in evaluating the vessel’s

seaworthiness.    The Squire Respondents hired the Cushing Respondents to

prepare a report on the cause of the ship’s sinking, with Charles Cushing serving

as an expert witness in the litigation.    The district court (Swain, J.) ultimately

granted summary judgment in favor of ABS, and this Court affirmed. See Reino

de España v. Am. Bureau of Shipping, Inc., 691 F.3d 461, 476 (2d Cir. 2012).

      In 2012, following a ten-year investigation, Mangouras faced criminal

charges in a nine-month trial in La Coruña, Spain (the “Spanish Action”). The

Cushing Respondents reprised their role as experts, and three witnesses who had

provided sworn declarations or expert testimony in the New York Action

provided live testimony in the Spanish Action:           the ship’s former captain,



                                          5
Efstratios Kostazos (“Kostazos”); a Danish pilot who had guided the Prestige

through Danish straits in October 2002, Jens Jørgen Thuesen (“Thuesen”); and

George Alevizos (“Alevizos”), who had been retained as an expert in the New

York Action and whose former employer was involved in the management of the

Prestige. The criminal trial culminated in a November 2013 decision by the Court

of First Instance that acquitted Mangouras of all major charges and found guilt

only as to one count of “serious disobedience to authority.” Joint App’x at 403.

In January 2016, however, the Spanish Supreme Court reversed, finding

Mangouras guilty of gross negligence.         Mangouras’s subsequent appeals were

rejected.

                                         II

      In 2013, while the Spanish Action was underway, Mangouras made his first

attempt at obtaining discovery in aid of a foreign proceeding under 28 U.S.C.

§ 1782. Together with Mare Shipping, Inc., which owned the Prestige, Mangouras

filed an application seeking materials from the Squire Appellants relating to the

testimony of Kostazos, Thuesen, and Alevizos for use in the then-ongoing criminal

trial 2 as well as in one of several possible future proceedings such as an appeal of


      2   Notably, the public hearing component of the Spanish Action concluded two


                                         6
the Spanish Action; a privately-instituted criminal proceeding in Spain known as

a “Querella Criminal”; and/or a submission to the ECtHR. See Mare Shipping, 574

F. App’x at 7.     The U.S. District Court for the Southern District of New York

(Castel, J.) found the statutory requirements of § 1782 to be satisfied, but denied

the application in its discretion due to Mangouras’s “failure . . . to seek the

requested material through Spanish proof[] mechanisms” in the Spanish Action.

In re Mare Shipping Inc., No. 13-mc-238, 2013 WL 5761104, at *5 (S.D.N.Y. Oct. 23,

2013). This Court affirmed, but noted that because “the various foreign actions

cited by plaintiffs as potential avenues for using the sought discovery are

continually in flux,” Mangouras would be free to renew his application should

“appropriate circumstances arise in the future.” Mare Shipping, 574 F. App’x at

8. 3




days after Mangouras filed his initial § 1782 application.
       3 In order to ensure Mangouras’s ability to bring a renewed § 1782 application
should suitable circumstances arise, this Court ordered respondents “not [to] destroy any
records, documents, or materials that may reasonably be considered to be subject to
discovery under the § 1782 request . . . for a period of five years from the date of the entry
of this Order.” Mare Shipping, 574 F. App’x at 8–9.


                                              7
                                        III

      In May and June 2017, seemingly having determined that such “appropriate

circumstances” had arisen, Mangouras filed the § 1782 applications at issue in this

appeal: one seeking the same discovery from the Squire Respondents that was

the subject of the rejected 2013 application, and another seeking materials from the

Cushing Respondents with respect to their inspection of the wreckage of the

Prestige, which had been conducted in the course of preparing their expert report

in the New York Action. Echoing his 2013 application, Mangouras stated that the

discovery from the Squire Appellants was intended for use in potential Querella

Criminal proceedings against Kostazos, Thuesen, and Alevizos based on their

having allegedly provided false testimony in the prior proceedings, as well as in a

submission before the ECtHR that would argue, inter alia, that Mangouras had

been deprived of due process in the Spanish Action. The discovery sought from

the Cushing Respondents, meanwhile, was intended for use solely in the ECtHR.

      The applications were consolidated into a single action and once again came

before Judge Castel.      On October 30, 2017, the district court issued a

memorandum and order in which it reasoned that the statutory requirements of

§ 1782 had been satisfied and that, in light of the procedural posture of the new



                                         8
application, the discretionary factors now weighed in Mangouras’s favor.

Accordingly, the court granted the requested discovery, but stated that it would

“continue to preside over th[e] action” to address open issues, including those

concerning the scope of document production. Special App’x at 18.

      Respondents filed a notice of appeal on November 3, 2017. On December

7, 2017, this Court denied a stay pending appeal and noted the ongoing

proceedings in the district court, directing the parties to address “the effect of those

open issues on the finality of the order as it relates to this Court’s jurisdiction.”

2d Cir. Dkt. 17-3633, Doc. No. 60. Upon the denial of the stay, Respondents began

turning over documents to Mangouras, with production completed in May 2018.

In the meantime, Judge Castel continued to rule on discovery disputes, including

ordering expedited production in light of the impending statute of limitations for

a Querella Criminal against Thuesen, as well as conducting in camera review of

subsets of documents and issuing decisions in December 2017 and March 2018

regarding Respondents’ assertion of work product doctrine protection.

                                          IV

      This Court heard oral argument on September 25, 2018.            After directing

further briefing regarding the state of ongoing proceedings in the district court,



                                           9
we issued a summary order on October 31, 2018. See Mangouras v. Squire Patton

Boggs, 740 F. App’x 757 (2d Cir. 2018). In light of the arguably non-final nature

of portions of the district court’s October 30, 2017 order, we determined that

“additional information” was necessary in order to ensure our jurisdiction over

the case. Id. at 758. Accordingly, we remanded to the district court pursuant to

the procedure set out in United States v. Jacobson, 15 F.3d 19, 21–22 (2d Cir. 1994),

directing the court “either to complete the discovery proceedings before entry of a

final judgment, or to enter an order certifying . . . a partial final judgment pursuant

to Rule 54(b),” 740 F. App’x at 758.

      On December 7, 2018, the district court issued an order stating that all

proceedings related to privilege and work product had concluded.            The court

further determined that there was no longer a “live controversy on the present

applications under section 1782 because the proceedings for which the

applications were directed have either been terminated or will not occur.”

Second Special App’x at 31. The court rejected Mangouras’s request to withhold

the entry of final judgment in order to facilitate the use of the discovery in a newly

filed proceeding before the United Nations Human Rights Committee

(“UNHRC”), reasoning that such an action had not been referenced in his prior



                                          10
applications and that Mangouras could file a new § 1782 application to obtain

discovery for use in the UNHRC. Accordingly, over Mangouras’s objection, the

court directed the entry of final judgment, which issued on December 10, 2018.

      On January 4, 2019, Respondents filed an amended notice of appeal,

incorporating the district court’s December 7, 2018 order and December 10, 2018

judgment. Mangouras followed suit on January 16, 2019 with a notice of cross-

appeal from the final judgment.

      On February 6, 2019, the original appeal, Respondents’ amended appeal,

and Mangouras’s cross-appeal were consolidated before this Court, and

jurisdiction was restored to this panel pursuant to the procedures outlined in

Jacobson. See 15 F.3d at 22. In light of the district court’s suggestion that the case

no longer presented a live controversy, we directed briefing as to whether the

appeals were moot.

      The parties’ letter briefs apprised the Court of several new developments in

the proceedings that had formed the basis for Mangouras’s application. As had

been previously established in the parties’ initial round of briefing, Querella

Criminal proceedings against Kostazos, Thuesen, and Alevizos were time-barred

as of May 2018, and Mangouras acknowledged that no such proceedings had



                                         11
ultimately been filed. As for the ECtHR proceeding, it was revealed for the first

time before this Court that Mangouras had been informed on January 18, 2018 that

his complaint before the ECtHR had been dismissed as “manifestly ill-founded.”

Feb. 20, 2019 Letter Br. of Respondents at 3; see also Suppl. App’x at 74. Despite

the fact that the ECtHR’s decision made clear that it was “final and . . . not subject

to appeal,” Suppl. App’x at 73, Mangouras sought reconsideration of the dismissal

on the basis of obvious mistake or bias because the judge who ruled on the

dismissal was “from Andorra, a small Principality located at the frontier between

Spain and France and with strong political and financial ties with both countries,”

Feb. 20, 2019 Letter Br. of Pet’r at 1. Mangouras was informed by letter that the

decision was not appealable.        Nevertheless, Mangouras once again sought

reconsideration. After waiting six months without a response, Mangouras filed

a new complaint against Spain in the UNHRC in November 2018.

      Mangouras was silent as to the termination of the ECtHR proceeding until

November 13, 2018, when he informed the district court of that development in

the course of arguing against the entry of final judgment following this Court’s

October 2018 summary order.        Until that filing, Mangouras had continued to

invoke the long-terminated ECtHR proceedings as a basis for discovery in his



                                         12
briefing before this Court and in the district court to secure in camera review and

production of documents that Respondents had designated as work product.

      Following the parties’ submissions as to mootness, this Court set a schedule

for full briefing, which was completed on August 16, 2019. Now that the finality

question has been resolved by the district court’s December 10, 2018 entry of final

judgment, we address the arguments raised by the parties with respect to the

district court’s original grant of the § 1782 application on October 30, 2017 and its

subsequent ruling on December 7, 2018.

                                  DISCUSSION

      Respondents argue that the district court erred in granting the § 1782

application because, inter alia, the materials are absolutely privileged under

Spanish law and because Mangouras failed to establish that the discovery was for

use in a foreign proceeding under the statute. Mangouras, meanwhile, contends

that the district court erred by entering final judgment rather than maintaining the

case on its active docket to facilitate the use of the materials in the new UNHRC

proceeding.

      For the reasons stated below, we conclude as an initial matter that

Mangouras’s cross-appeal, unlike Respondents’ appeal, is moot because the



                                         13
proceedings cited by Mangouras in his § 1782 application have been terminated or

will not occur. With respect to Respondents’ appeal, we further conclude that

the district court erred by failing to conduct a threshold choice-of-law analysis to

determine which country’s privilege laws applied to Mangouras’s § 1782

application.   The court likewise erred in its analysis of whether the Querella

Criminal proceedings were within reasonable contemplation as required by

§ 1782; notwithstanding the court’s separate findings as to the ECtHR proceedings,

this error necessitates clarification of the court’s analysis of the discretionary

factors, which relied in part on the Querella Criminal as one of the bases for the

application. Accordingly, we vacate and remand the district court’s judgment. 4

                                          I

      In light of the now-defunct status of the foreign proceedings that formed the

basis for Mangouras’s § 1782 application, we must first “assure ourselves of our

jurisdiction in light of changed circumstances” by addressing whether the appeals

before us are moot. In re Accent Delight Int’l Ltd., 869 F.3d 121, 128 (2d Cir. 2017).

“A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for



      4   Respondents also challenge the district court’s rulings on work product
protection for certain subsets of documents. In light of our vacatur and remand of the
district court’s grant of discovery, we do not reach the work product issue.


                                         14
purposes of Article III [of the Constitution]—‘when the issues presented are no

longer “live” or the parties lack a legally cognizable interest in the outcome.’”

Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S.

478, 481 (1982) (per curiam)).

      Respondents’ appeal challenges the validity of the district court’s original

grant of the § 1782 application and seeks the return or destruction of the

documents in the event this Court determines the district court erred in granting

the application. Accordingly, if the discovery was improvidently granted, this

Court is positioned to grant meaningful relief by ordering that the documents be

returned or destroyed. See Church of Scientology of Cal. v. United States, 506 U.S. 9,

13 (1992) (holding that owners of documents produced pursuant to what was later

determined to be an “unlawful summons” held “an obvious possessory interest in

their records,” and that a court could “effectuate relief by ordering the . . . return

[of] the records”).   By contrast, if the discovery was “lawfully . . . obtained,”

Mangouras is free to retain the documents, absent an order from the district court

to the contrary. In re Accent Delight, 869 F.3d at 135. Because the outcome of

Respondents’ appeal thus implicates the parties’ respective rights to possess the

documents, the parties plainly retain a “legally cognizable interest in the outcome”



                                         15
of the case, and the appeal is not moot.      Already, LLC, 568 U.S. at 91 (quoting

Murphy, 455 U.S. at 481).

      Mangouras’s cross-appeal, on the other hand, seeks only to reinstate the

application as an open case on the district court’s docket and is therefore premised

on viewing the § 1782 application itself as a live case. Yet a § 1782 application is

moot when there are “no foreign proceedings, within the meaning of the statute,

in which the discovery could be used.”         Euromepa, S.A. v. R. Esmerian, Inc.

(Euromepa II), 154 F.3d 24, 29 (2d Cir. 1998). Here, the parties do not dispute that

the foreign proceedings relied upon by Mangouras in his application—a

proceeding before the ECtHR and potential Querella Criminal proceedings against

the three witnesses in the New York and Spanish Actions—have permanently

concluded or will not take place, respectively. In arguing that his appeal is not

moot, Mangouras points to his new filing before the UNHRC. Mangouras relies

on this Court’s decision in In re Accent Delight, where this Court held that “[§] 1782

does not prevent an applicant who lawfully has obtained discovery under the

statute with respect to one foreign proceeding from using the discovery elsewhere

unless the district court orders otherwise,” 869 F.3d at 135, and further determined

that although the district court in that case had evaluated the § 1782 requirements



                                         16
with respect to a proceeding in Monaco, a “pending French proceeding save[d]

th[e] appeal from mootness,” id. at 128.

      Mangouras’s reliance is misplaced.         Under his reading of In re Accent

Delight, a § 1782 application would never be moot, as applicants could always

resurrect   otherwise-moot    applications      by   continually   concocting   novel

proceedings in which the disputed discovery could theoretically be used.         We

reject this interpretation. Rather, the French proceeding in In re Accent Delight

saved that case from mootness because, while the district court had analyzed the

requirements of § 1782 only with respect to the Monégasque proceeding, the

French proceeding was included in the original application and the district court

had affirmatively granted the applicant the right to use the materials in that

proceeding.    See id. at 125, 133.    Here, by contrast, the UNHRC was not

mentioned anywhere in Mangouras’s application or at any point before the district

court until November 2018, after this Court’s remand of Respondents’ original

appeal, and the district court never issued a protective order explicitly granting

Mangouras the right to use the discovery in that proceeding.         While it would

have been convenient for Mangouras had the district court previously granted him

the right to use the discovery in alternate proceedings and thereafter agreed to



                                           17
maintain the case on its active docket to facilitate such future uses, the court was

under no affirmative obligation to do so, and Mangouras therefore has no “legally

cognizable interest in the outcome” of his appeal. Already, LLC, 568 U.S. at 91

(quoting Murphy, 455 U.S. at 481). Unlike Respondents’ appeal, which presents

a live controversy requiring this court to evaluate whether the original grant of

discovery was proper in order to determine whether documents must be returned

to Respondents or remain in Mangouras’s possession, Mangouras’s appeal is

therefore moot.

                                         II

      We next turn to the merits of Respondents’ arguments on appeal asserting

that the district court erred in granting the § 1782 application.    Under § 1782,

applicants must meet several statutory requirements, including that “(1) the

person from whom discovery is sought resides (or is found) in the district of the

district court to which the application is made, (2) the discovery is for use in a

foreign proceeding before a foreign [or international] tribunal, and (3) the

application is made by a foreign or international tribunal or any interested

person.” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015) (quoting Brandi-Dohrn v.

IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012)). Additionally, the



                                        18
statute requires that the discovery not be “in violation of any legally applicable

privilege.” 28 U.S.C. § 1782(a); see also In re Guo, 965 F.3d 96, 102 n.3 (2d Cir. 2020)

(noting that “[w]hile our case law has often focused on the[] three elements” stated

above in delineating the statutory requirements of § 1782, “the statute also imposes

other requirements, including that the discovery not be ‘in violation of any legally

applicable privilege’” (citation omitted)).

      Once a court has determined that the mandatory requirements of the statute

have been satisfied, the court may grant the application in its discretion, which is

“not boundless” but rather “must be exercised ‘in light of the twin aims of the

statute: providing efficient means of assistance to participants in international

litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts.’”        Mees, 793 F.3d at 297–98

(quoting Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004)).

The Supreme Court has identified four factors guiding this exercise of discretion,

including:    “(1) whether ‘the person from whom discovery is sought is a

participant in the foreign proceeding,’ in which case ‘the need for § 1782(a) aid

generally is not as apparent’; (2) ‘the nature of the foreign tribunal, the character

of the proceedings underway abroad, and the receptivity of the foreign



                                          19
government or the court or agency abroad to U.S. federal-court judicial assistance’;

(3) ‘whether the . . . request conceals an attempt to circumvent foreign proof-

gathering restrictions or other policies of a foreign country or the United States’;

and (4) whether the request is ‘unduly intrusive or burdensome.’” Id. at 298

(quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264–65 (2004)).

      “We review de novo a district court’s ruling that a petition satisfies [§] 1782’s

jurisdictional [i.e. statutory] requirements,” Kiobel by Samkalden v. Cravath, Swaine

& Moore LLP, 895 F.3d 238, 243 (2d Cir. 2018), and review for abuse of discretion a

district court’s application of the discretionary Intel factors, see Brandi-Dohrn, 673

F.3d at 79-80.

      With respect to the district court’s analysis of the mandatory factors, we

agree with the district court’s determination that Respondents can be found in this

district, see Kiobel, 895 F.3d at 244, and that Mangouras is an “interested person”

within the meaning of the statute. We disagree, however, with the district court’s

approach to the “legally applicable privilege” issue and with its analysis of which

proceedings were in reasonable contemplation at the time of the application for

purposes of the “for use” requirement.




                                         20
                                         A

      Before the district court, Respondents argued that all the documents sought

by Mangouras were shielded under Spanish privilege law. The district court did

not directly address the statute’s requirement that discovery not be barred by a

“legally applicable privilege” or consider whether Spanish privilege law qualified

as “legally applicable.” Rather, the court considered Respondents’ assertion of

the privilege solely in the context of its analysis of the “for use” statutory

requirement and the “nature of the foreign proceedings” discretionary factor, and

rejected the argument on the basis that the parties’ conflicting representations and

the absence of “authoritative proof” that Spanish privilege barred the discovery,

see Special App’x at 14 (quoting Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095,

1100 (2d Cir. 1995)), would require a “speculative foray[] into legal territories

unfamiliar to federal judges,” Special App’x at 11 (quoting Mees, 793 F.3d at 299),

which was proscribed by this Court’s decision in Euromepa, 51 F.3d at 1099.

      However, in circumstances where the parties dispute which nation’s

privilege law furnishes the “legally applicable privilege,” and those competing

national laws provide different results, courts should first conduct a choice-of-law

analysis to determine which body of privilege law applies. The statute specifies



                                        21
that “[a] person may not be compelled to give his testimony or statement or to

produce a document or other thing in violation of any legally applicable

privilege.”   28 U.S.C. § 1782(a).       As we have previously recognized, the

“legislative history [of § 1782] makes clear that . . . [the ‘legally applicable

privilege’ language] ‘provides for the recognition of all privileges to which the

person may be entitled, including privileges recognized by foreign law.’” In re

Erato, 2 F.3d 11, 14 (2d Cir. 1993) (quoting S. Rep. No. 1580 (1964), reprinted in 1964

U.S.C.C.A.N. 3782, 3790).

      This Court has yet to articulate an approach for giving effect to the term

“legally applicable” as used in the statute. Filling that gap, district courts within

this Circuit have applied the “touch base” test, a “traditional choice-of-law

‘contacts’ analysis to determine the law that applies to claims of privilege

involving foreign documents.” Astra Aktiebolag v. Andrx Pharms., Inc., 208 F.R.D.

92, 98 (S.D.N.Y. 2002); see, e.g., In re financialright GmbH, No. 17-mc-105 (DAB), 2017

WL 2879696 (S.D.N.Y. June 22, 2017); In re Berlamont, No. 14-mc-190 (JSR), 2014 WL

3893953 (S.D.N.Y. Aug. 4, 2014), aff’d sub nom. In re Application for an Order Pursuant

to 28 U.S.C. 1782 to Conduct Discovery for Use in Foreign Proceedings, 773 F.3d 456,

459 (2d Cir. 2014); In re Okean BV, No. 12-mc-104 (PAE) (S.D.N.Y. July 16, 2013)



                                          22
(Dist. Ct. Dkt. No. 63 at 11–12); In re Christensen, No. M19-138 (JFK), 2006 WL

278169 (S.D.N.Y. Feb. 3, 2006). This common law approach derives from Federal

Rule of Evidence 501, which provides that claims of privilege in a federal question

case are “govern[ed]” by the principles of “common law . . . as interpreted by

United States courts in the light of reason and experience.” Fed. R. Evid. 501; see

also Golden Trade, S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 519 (S.D.N.Y. 1992)

(observing that the federal common law referenced in Rule 501 encompasses

questions regarding choice of law).

      We now hold that, consistent with the traditional approach, the “touch

base” test is the proper choice-of-law test for purposes of determining which

privileges are “legally applicable” in the § 1782 context. Under the touch base

test, a court applies “the law of the country that has the ‘predominant’ or ‘the most

direct and compelling interest’ in whether . . . communications should remain

confidential, unless that foreign law is contrary to the public policy of this forum.”

Astra, 208 F.R.D. at 98 (quoting Golden Trade, 143 F.R.D. at 521–22). The country

with the predominant interest is either “the place where the allegedly privileged

relationship was entered into,” or “the place in which that relationship was

centered at the time the communication was sent.” Id. (citations omitted). Thus,



                                         23
“communications relating to legal proceedings in the United States, or that reflect

the provision of advice regarding American law, ‘touch base’ with the United

States and, therefore, are governed by American law, even though the

communication may involve foreign attorneys or a foreign proceeding.” Gucci

America, Inc. v. Guess?, Inc., 271 F.R.D. 58, 65 (S.D.N.Y. 2010). For example, where

documents sought by a § 1782 application were “located in New York, were

created and produced in the context of a case pending in New York, and [were]

being sought from United States lawyers in a court in New York pursuant to a

United States statute,” a district court properly determined that U.S., rather than

Swiss, privilege law was applicable. In re Berlamont, 2014 WL 3893953, at *2; see

also In re Application, 773 F.3d at 459 (affirming In re Berlamont in relevant part “for

substantially the reasons outlined in [the district court’s] well-reasoned

memorandum order”).

      Respondents insist that the application of the “touch base” test is

tantamount to “[c]ompelling discovery over assertions of foreign privileges,” with

the effect of “encourag[ing] reciprocal infringements of U.S. privileges,” Reply Br.

at 14, thereby “undercut[ting] the goal of § 1782 of ‘encouraging foreign countries

by example to provide similar means of assistance to our courts,’” id. (quoting



                                          24
Intel, 542 U.S. at 252).   We are unpersuaded.       Because a foreign jurisdiction

retains the ability to refuse to consider any documents it deems privileged under

its own law, we conclude that the application of the traditional choice-of-law

approach in this context does not offend principles of international comity.

      We also note that, while the parties have extensively briefed the issue of the

degree of deference due to the submissions made on behalf of the Spanish

government in this case, Spain cannot short-circuit our choice-of-law analysis via

submissions asserting that Spanish privilege is applicable, even if those

submissions constitute “authoritative proof” within the meaning of Euromepa, 51

F.3d at 1100, and In re Application of Metallgesellschaft AG, 121 F.3d 77, 80 (2d Cir.

1997). If the “touch base” test points to the application of American, rather than

Spanish, privilege law, Spain’s submissions are irrelevant on the privilege

question, though they may remain probative at other stages of the analysis,

including the “for use” prong. See Euromepa II, 154 F.3d at 28.

      Having now clarified that the “touch base” test is the applicable choice-of-

law test for questions of privilege in the § 1782 context, we remand for the district

court to apply this test in the course of determining whether Mangouras’s

application was properly granted.



                                         25
                                        B

      We turn next to the district court’s analysis of whether, as required by the

statute, the requested discovery was “for use in a foreign proceeding before a

foreign [or international] tribunal.” Mees, 793 F.3d at 297 (quoting Brandi-Dohrn,

673 F.3d at 80). As the Supreme Court clarified in Intel, in order to qualify as a

“foreign proceeding” within the meaning of the statute, the proceeding in question

need not be “pending” or “imminent”; rather, it is necessary only that “a

dispositive ruling” be “within reasonable contemplation.” Intel, 542 U.S. at 259.

      This requirement that a proceeding be within “reasonable contemplation”

forms an outer limit on which proceedings may constitute the basis of a § 1782

application. Expounding upon that limit, we have clarified that to demonstrate

that an action is within reasonable contemplation, “the applicant must have more

than a subjective intent to undertake some legal action, and instead must provide

some objective indicium that the action is being contemplated.” Certain Funds,

Accts., and/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 123 (2d Cir. 2015).

Moreover, we have reasoned that “it suffices to observe that the Supreme Court’s

inclusion of the word ‘reasonable’ in the ‘within reasonable contemplation’

formulation indicates that the proceedings cannot be merely speculative. At a



                                       26
minimum, a § 1782 applicant must present to the district court some concrete basis

from which it can determine that the contemplated proceeding is more than just a

twinkle in counsel’s eye.” Id. at 123–24. We have accordingly rejected § 1782

applications where it was “apparent that all that the [applicants] alleged before the

district court was that they had retained counsel and were discussing the possibility

of initiating litigation,” such that “at the time the evidence was sought in th[e] case,

the [applicants] had done little to make an objective showing that the planned

proceedings were within reasonable contemplation.” Id. at 124.

      When Mangouras first filed his applications in May and June 2017, neither

of the relied-upon proceedings—the action in the ECtHR or the Querella Criminal

proceedings against the three witnesses on the basis that they knowingly provided

false testimony—had been initiated. In determining whether Mangouras made

the necessary showing with respect to these proceedings, “we assess the indicia of

whether the contemplated proceedings were within reasonable contemplation at

the time the § 1782 application was filed” and briefed before the district court, and

therefore must disregard the post-remand revelations regarding the state of the

proceedings.    Id.   We agree with the district court that Mangouras made a

sufficient showing with respect to his ECtHR submission, which had been filed



                                          27
prior to the district court’s ruling on the application. With respect to the Querella

Criminal proceedings, however, we conclude that the district court erred in

determining that Mangouras had satisfied the requirements of § 1782.

      Mangouras failed to provide sufficient “objective indici[a]” that the

Querella Criminal proceedings were, at any point, more than merely speculative.

Certain Funds, 798 F.3d at 123.      Mangouras stated that he intended to use the

discovery he would obtain through the § 1782 application to draft a Querella

Criminal complaint for submission in Spain.              His proffered basis for the

anticipated Querella Criminal proceedings was that three witnesses—Kostazos,

Alevizos, and Thuesen—provided false testimony.                However, Mangouras’s

submissions did not provide the legal theory supporting such a proceeding, nor

did he clearly lay out either the content of his claims or even a sufficiently concrete

basis for Mangouras’s belief that the witnesses gave false testimony in Spain. 5


      5   We note that Mangouras also stated that he sought the discovery to determine if
the witnesses knowingly or recklessly gave false testimony. See Joint App’x at 1479–80
(“The third party discovery is going to help us determine whether or not these
individuals knew what they were testifying to was false . . . . If [the witness] testified
falsely knowing he was testifying falsely or recklessly testifying about it, then we have a
Querella Criminal against him.” (emphasis added)). Because Mangouras did not
provide a sufficiently concrete basis to believe that the witnesses provided false
testimony in Spain, we need not reach the separate issue whether Mangouras could have
used the § 1782 application to determine if the witnesses knowingly or recklessly gave
false testimony.


                                            28
Further, unlike cases where we and other courts have concluded that § 1782

applicants showed the anticipated proceedings were reasonably contemplated,

see, e.g., In re Hornbeam Corp., 722 F. App'x 7, 9 (2d Cir. 2018), Mangouras did not

provide sufficiently “reliable indications of the likelihood that proceedings will be

instituted within a reasonable time,” Certain Funds, 798 F.3d at 123 (quoting

Application of Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS Forwarding

(USA), Inc., 747 F.3d 1262, 1270 (11th Cir. 2014)).                Instead, counsel’s

representations at oral argument before the district court indicated that the

Querella Criminal claims were at best speculative.           See Joint App’x at 1475

(“[Mangouras] is proceeding with the Querella Criminal, and he is going to

proceed with the Querella Criminal depending on what the evidence shows or he will

use it in the European Court of Human Rights.” (emphasis added)); see also id. at

1479–80 (“The third party discovery is going to help us determine whether or not

these individuals knew what they were testifying to was false . . . . If [the witness]

testified falsely knowing he was testifying falsely or recklessly testifying about it,

then we have a Querella Criminal against him.” (emphases added)). 6 And the


      6 In his first round of briefing before this Court, Mangouras made the same
admission. See Br. of Pet’r-Appellee-Cross-Appellant at 16 (“If the evidence sought from
the [Squire] Respondents show[s] that Kostazos, Alevizos and/or Thuesen knowingly


                                          29
submission of Mangouras’s Spanish counsel, Maria Docampo, in support of the

application only underscored the tentativeness of the Querella Criminal

proceedings. See id. at 1074 (“In order to properly pursue the Querella Criminal,

the evidence sought in the . . . Application is necessary to establish whether the

witnesses, each of which provided false evidence, provided false evidence in New

York or in Spain, or possibly in both jurisdictions.” (emphasis added)).        To be

clear, given the fact-specific nature of the inquiry, we need not decide here “what

precisely an applicant must show to establish” that a proceeding is more than

speculative. Certain Funds, 798 F.3d at 123. But for the reasons given, under the

facts of this case, we conclude that the district court erred in finding that the

Querella Criminal proceedings were reasonably contemplated.

      To be sure, the Querella Criminal proceeding was not the district court’s

sole basis for concluding that the statutory requirements of § 1782 were satisfied;

Mangouras also relied on his application before the ECtHR, which, as noted above,

had already been filed at the time of the district court’s ruling.        Indeed, the

discovery sought from the Cushing Respondents was intended solely for use in the




testified falsely, then Capt. Mangouras will pursue a Querella Criminal against them in
Spain.” (emphasis added)).


                                          30
ECtHR.     Nevertheless, having consolidated the applications, the district court

considered both proceedings together in weighing the discretionary factors and

relied heavily on the Querella Criminal proceeding as a valid basis for the

application in the course of its discretionary analysis. Accordingly, the court’s

ultimate decision to grant the application was predicated at least in part on its

erroneous reasoning as to the Querella Criminal, requiring vacatur and remand

for clarification.

                                   *     *      *

       On remand, the district court must deny the § 1782 application as moot in

light of the fact that the ECtHR and Querella Criminal proceedings have either

terminated or will not occur. As discussed above, however, there remains a live

controversy as to whether the documents were improperly ordered to be

produced, such that they should be returned to Respondents. Accordingly, on

remand, the district court should determine whether, after applying the touch base

test and reevaluating the discretionary factors absent consideration of the Querella

Criminal, the § 1782 application was properly granted. While this analysis must

necessarily be conducted with reference to the proceeding in the ECtHR as it stood




                                        31
at the time of the district court’s initial ruling, the district court is free to consider

the entire course of the litigation in re-weighing the discretionary factors.

      Finally, we note that Mangouras has expressed an intent to pursue future

§ 1782 applications seeking the materials at issue in this case for purposes of his

UNHRC submission. To that end, we grant his request to extend until July 30,

2021 our prior directive ordering Respondents, now including the Cushing

Respondents, to refrain from destroying, altering, or removing from the territorial

limits of the United States any of the records at issue unless otherwise directed by

an order of a United States court. See Mare Shipping, 574 F. App’x at 8–9.

                                    CONCLUSION

      For the foregoing reasons, we DISMISS Mangouras’s cross-appeal as moot,

VACATE the judgment of the district court, and REMAND for further proceedings

consistent with this opinion.    Respondents are hereby ORDERED to refrain from

destroying or altering any records, materials, or documents that may reasonably

be considered to be subject to discovery pursuant to the § 1782 applications at issue

in this case until July 30, 2021, unless otherwise directed by an order of a United

States court.




                                           32